 



Exhibit 10(g)

Grant Number:

AMENDED AND RESTATED
WESTAMERICA BANCORPORATION
STOCK OPTION PLAN OF 1995

NONSTATUTORY STOCK OPTION AGREEMENT

     Westamerica Bancorporation, a California corporation (the “Corporation”),
hereby grants an option to purchase shares of its Common Stock to the Optionee
named below. The terms and conditions of the option are set forth in this cover
sheet, in the attachment and in the Amended and Restated Westamerica
Bancorporation Stock Option Plan of 1995 (the “Plan”).

Date of Grant:

Name of Optionee:

Optionee’s Social Security Number:

Number of Shares of Common Stock Covered by Option:

Exercise Price per Share: $ which is at least 100% of the fair market value on
the Date of Grant.

 

Vesting Start Date:

By signing this cover sheet, you agree to all of the terms and conditions
described in
the attached Agreement and in the Plan, a copy of which is also enclosed.

     
Optionee:
   

   

  (Signature)
 
   
Corporation:
   

   

  (Signature)
 
   

  Title:

   

Attachment

-1-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
WESTAMERICA BANCORPORATION
STOCK OPTION PLAN OF 1995

NONSTATUTORY STOCK OPTION AGREEMENT

     
Nonstatutory Stock
Option
  This option is not intended to be an incentive stock option under section 422
of the Internal Revenue Code and will be interpreted accordingly.
 
   
Vesting
  Your right to exercise this Option vests one-third (1/3) on the first
anniversary of the Date of Grant and one-third (1/3) on each of the two
subsequent anniversaries of the Date of Grant. No additional shares of Common
Stock will vest after you cease to be an Employee of the Corporation (or any
Subsidiary) for any reason.
 
   

  Notwithstanding anything else in this Agreement to the contrary, you become
fully vested in this Option in the event that either (a) the shareholders of the
Corporation approve a dissolution or liquidation of the Corporation or a sale of
substantially all of the Corporation’s assets to another corporation, or (b) a
tender offer is made for 5% or more of the Corporation’s outstanding common
stock by any person other than the Corporation or any of its Subsidiaries.
 
   
Term
  Your Option will expire in any event at the close of business at Corporation
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown on the cover sheet. (It will expire earlier if you cease to be an Employee
of the Corporation (or any Subsidiary), as described below.)
 
   
Regular Termination
  If your status as an Employee of the Corporation (or any Subsidiary)
terminates for any reason except death or total and permanent disability, then
your Option will expire at the close of business at Corporation headquarters
90 days after your termination date.
 
   
Death
  If you die as an Employee of the Corporation (or any Subsidiary), your Option
will expire at the close of business at Corporation headquarters on the day
before the first anniversary of the date of death. During that one-year period,
your estate or heirs may exercise the vested portion of your Option.
 
   
Disability
  If your status as an Employee of the Corporation (or any Subsidiary)
terminates because of your disability, your Option will expire at the close of
business at Corporation headquarters on the day before the first anniversary of
your termination date.

-2-



--------------------------------------------------------------------------------



 



     
Leaves of Absence
  For purposes of this Option, your status as an Employee does not terminate
when you go on a military leave, a sick leave or another bona fide leave of
absence that was approved by the Corporation in writing if the terms of the
leave provide for continued service crediting, or when continued service
crediting is required by applicable law. Your status as an Employee terminates
in any event when the approved leave ends, unless you immediately return to
active work. Notwithstanding the foregoing, an approved leave of absence for six
months or less, which does not in fact exceed six months, will not result in
your termination of employment for purposes of this Agreement.
 
   
Notice of Exercise
  When you wish to exercise this Option, you must notify the Corporation by
filing the proper “Notice of Exercise” form attached hereto. The Company may
prescribe a minimum number of shares of Common Stock which may be purchased.
Your notice must specify how many shares of Common Stock you wish to purchase.
Your notice must also specify how your shares of Common Stock should be
registered (in your name only or in your and your spouse’s names as community
property or as joint tenants with right of survivorship). The notice will be
effective when it is received by the Corporation.
 
   

  If someone else wants to exercise this Option after your death, that person
must prove to the Corporation’s satisfaction that he or she is entitled to do
so.
 
   
Restrictions on
Exercise
  The Corporation will not permit you to exercise this Option if the issuance of
shares of Common Stock at that time would violate any law or regulation.
 
   
Periods of Nonexercisability
  Any other provision of this Agreement notwithstanding, the Corporation shall
have the right to designate one or more periods of time, each of which shall not
exceed 180 days in length, during which this Option shall not be exercisable if
the Corporation determines (in its sole discretion) that such limitation on
exercise could in any way facilitate a lessening of any restriction on transfer
pursuant to the Securities Act of 1933, as amended (the “Securities Act”) or any
state securities laws with respect to any issuance of securities by the
Corporation, facilitate the registration or qualification of any securities by
the Corporation under the securities Act or any state securities laws, or
facilitate the perfection of any exemption from the registration or
qualification requirements of the Securities Act or any applicable state
securities laws for the issuance or transfer of any securities. Such limitation
on exercise shall not alter the vesting schedule set forth in this Agreement
other than to limit the periods during which this Option shall be exercisable.

-3-



--------------------------------------------------------------------------------



 



     
Form of Payment
  When you submit your notice of exercise, you must include payment of the
exercise price for the shares of Common Stock you are purchasing. Payment may be
made in one (or a combination) of the following forms:



  •   Your personal check, a cashier’s check or a money order.     •   Shares of
Common Stock which have already been owned by you for more than six months and
which are surrendered to the Corporation. The value of the shares of Common
Stock, determined as of the effective date of the Option exercise, will be
applied to the exercise price.     •   Payment made all or in part by delivery
of an irrevocable direction to the Optionee’s securities broker to sell shares
of Common Stock and to deliver all or part of the sale proceeds to the
Corporation in payment of the aggregate exercise price and any taxes. The timing
of the delivery of shares to the broker and the delivery of cash to the
Corporation shall meet the intent of the Sarbanes-Oxley Act of 2002.

     
 
   
Withholding Taxes
  You will not be allowed to exercise this Option unless you make acceptable
arrangements to pay any withholding taxes that may be due as a result of the
Option exercise. To satisfy this obligation, you may elect to have the
Corporation withhold a portion of the shares that otherwise would be issued to
you upon exercise of this option.
 
   
Restrictions on Resale
  By signing this Agreement, you agree not to sell any shares of Common Stock
acquired upon exercise of this Option at a time when applicable laws,
regulations or Corporation or underwriter trading policies prohibit a sale. In
the event that the sale of shares of Common Stock under the Plan is not
registered under the Securities Act but an exemption is available which requires
an investment representation or other representation, you shall represent and
agree at the time of exercise that the shares of Common Stock being acquired
upon exercise of this Option are being acquired for investment, and not with a
view to the sale or distribution thereof, and shall make such other
representations as are deemed necessary or appropriate by the Corporation and
its counsel.
 
   
Transfer of Option
  Prior to your death, only you may exercise this Option. You cannot transfer or
assign this Option. For instance, you may not sell this Option or use it as
security for a loan. If you attempt to do any of these things, this Option will
immediately become invalid. You may, however, dispose of this Option in your
will or designate a beneficiary.
 
   
 
  Regardless of any marital property settlement agreement, the Corporation is
not obligated to honor a notice of exercise from your former spouse, nor is the
Corporation obligated to recognize your former spouse’s interest in your Option
in any other way.

-4-



--------------------------------------------------------------------------------



 



     
Forfeiture
  If, at any time within one year after termination of employment, you engage in
any activity in competition with any business activity of the Corporation, or
inimical, contrary or harmful to the interests of the Corporation, including,
but not limited to: (i) conduct related to your employment for which either
criminal or civil penalties against you may be sought; (ii) violation of
Corporation policies, including, without limitation, the Corporation’s personnel
and insider trading policies, (iii) accepting employment with or serving as a
consultant, advisor or in any other capacity to an employer that is in
competition with or acting against the interests of the Corporation, (iv)
employing or recruiting any present, former or future employee of the
Corporation, (v) disclosing or misusing any confidential information or material
concerning the Corporation, or (vi) participating in a hostile takeover attempt,
tender offer or proxy contest, then (1) this Option shall terminate and be
forfeited effective the date on which you enter into such activity, unless
terminated or forfeited sooner by operation of another term of condition of the
Plan or this Agreement, (2) any stock acquired by you pursuant to an option
exercise or stock award during the Forfeiture Period shall be forfeited, and
(3) any gain realized by you from the sale of stock acquired through an option
exercise or award during the Forfeiture Period shall be paid by you to the
Corporation. The “Forfeiture Period” shall mean the period commencing six months
prior to your termination of employment and ending one year from your
termination of employment.
 
   
Right of Set-Off
  By accepting this agreement, you consent to a deduction from any amounts the
Corporation owes you from time to time, to the extent of the amounts you owe the
Corporation under the paragraph above. If the Corporation does not recover by
means of set-off the full amount you owe it, calculated as set forth above, you
agree to pay immediately the unpaid balance to the Corporation upon the
Corporation’s demand.
 
   
Retention Rights
  Neither your Option nor this Agreement give you the right to be retained by
the Corporation (or any Subsidiaries) in any capacity. The Corporation (and any
Subsidiaries) reserve the right to terminate your status as an Employee at any
time and for any reason.
 
   
Shareholder Rights
  You, or your estate or heirs, have no rights as a shareholder of the
Corporation until a certificate for the shares of Common Stock acquired upon
exercise of this Option has been issued. No adjustments are made for dividends
or other rights if the applicable record date occurs before your stock
certificate is issued, except as described in the Plan.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
outstanding Common Stock of the Corporation, the number of shares of Common
Stock covered by this Option and the exercise price per share may be adjusted
pursuant to the Plan. Your Option shall be subject to the terms of the agreement
of merger, liquidation or reorganization in the event the Corporation is subject
to such corporate activity.

-5-



--------------------------------------------------------------------------------



 



     
Amendments and Administration
  This Agreement may be amended in a writing signed by both parties. The
Committee shall have the sole discretion to interpret and administer this
Agreement and to adopt rules and policies to administer and enforce this
Agreement.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
California.
 
   
 The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan.
 
   
Entire Agreement
  This Agreement and the Plan constitute the entire understanding between you
and the Corporation regarding this Option. Any prior agreements, commitments or
negotiations concerning this Option are superseded.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions
described above and in the Plan.

-6-